Exhibit 10.1

 
 

FIRST AMENDMENT OF

UNITED NEWVENTURES LONG TERM INCENTIVE PLAN

           The United NewVentures Long Term Incentive Plan (the "Plan")
originally adopted effective July 1, 2000 is hereby amended effective June 24,
2003 in the following respects:

           1.           VESTING. Notwithstanding any provision of the Plan to
the contrary, a Participant's Vested Interest and vested Account Balance shall
be determined solely based on service through December 8, 2002. A Participant
will receive credit for vesting service only if the Participant was continuously
an active employee of the Employer through December 8, 2002. Vesting service
will be credited under this paragraph for a fractional Plan Year and for a
Participant whose years of service are not a whole integer, the Participant's
Vested Interest shall be determined by straight line interpolation.

           2.           COMPUTATION OF INCENTIVE AWARD. Notwithstanding any
provision of the Plan to the contrary, each Participant's Incentive Award shall
be determined, and will become a fixed dollar amount, as of December 8, 2002
based on each Participant's Level of Participation and Vested Interest as of
December 8, 2002 and the difference between the Starting Value and Interim Value
determined as of December 8, 2002.

           3.           PAYMENT OF INCENTIVE AWARD. Notwithstanding any Plan
provision to the contrary, awards shall be paid subject to the following:
           (a)           The nonvested portion of the December 8, 2002 balance
of each Participant's Cash Subaccount shall be forfeited and the vested portion
shall become a fixed dollar amount.

           (b)           The amount of each Participant's Incentive Award
determined under Paragraph 2 of this First Amendment shall be credited to the
Participant's Cash Subaccount as of December 8, 2002 and shall be treated as
vested at the time of credit.

           (c)           A Participant's Cash Subaccount shall cease to be
adjusted by an interest credit under Section V.E.6 of the Plan after December 8,
2002.

           (d)           A Participant's Cash Subaccount shall be reduced by 40%
of its stated dollar amount to reflect "bankruptcy adjustment" and such portion
shall be forfeited.

           (e)           In no event shall cash payments made to Participants
after December 8, 2003 exceed, in the aggregate, Eleven Million Dollars
($11,000,000). If the Company elects under paragraph (f) to convert the form of
payment to equity, the fair market value of such equity at the time of
conversion may not exceed Eleven Million Dollars ($11,000,000).

           (f)           The Company in its sole and absolute discretion may, at
any time prior to payment, elect to convert each Participant's Cash Subaccount
to equity equal in value to the Participant's Cash Subaccount and thereafter
make distribution in the form of equity (consistent with the Chapter 11 process
and restructuring and the terms of any applicable confirmed Chapter 11 plan of
reorganization).

           (g)           The Company intends to propose in any applicable
confirmed plan of reorganization that payment to Participants will be made upon
the "effective date" of, and as defined in, such plan of reorganization;
provided, however, that each Participant who voluntarily terminates employment
with ULS and all Company affiliates prior to payment will forfeit his or her
right to any payment under the Plan. If a Participant's employment with ULS and
all Company affiliates is involuntarily terminated, such Participant will
receive payment on the same basis as a Participant who is an active employee of
ULS.

           4.           NO POSTPETITION AGREEMENT. This amendment to the Plan
shall not: (a) alter the pre-petition nature of the Plan for the purposes of the
Company's bankruptcy cases or for any other purpose; (b) alter the validity,
priority or amount of any claims that may have arisen or may arise under the
Plan, other than what the validity, priority, or amount of such claims would
have been had this amendment not been made; (c) elevate any claims against the
Company arising under the Plan to administrative expense priority status solely
by reason of this amendment; (d) constitute a post-petition agreement or an
assumption or adoption thereof; (e) be construed in any way to mean that the
Plan is an executory contract or post-petition agreement; or (f) act as an
assumption or adoption of the Plan.